468 F.2d 619
Lecil HANDER, Plaintiff-Appellant,v.SAN JACINTO JUNIOR COLLEGE et al., Defendants-Appellees.
No. 71-2074 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 3, 1972.

John G. Abbott, Houston, Tex., for plaintiff-appellant.
B. Jeff Crane, Jr., Houston, Tex., Stanley D. Baskin, Pasadena, Tex., for defendants-appellees.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
The judgment of the district court, 325 F.Supp. 1019, is vacated and the cause is remanded for further consideration in the light of Lansdale v. Tyler Junior College, 5 Cir. 1972, 470 F.2d 659.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I